Appellate Case: 22-1087     Document: 010110728350       Date Filed: 08/23/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 23, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  SHAQUILLE TRAMAINE MACKEY,

        Plaintiff - Appellant,

  v.                                                          No. 22-1087
                                                  (D.C. No. 1:22-CV-00311-LTB-GPG)
  THE CITY OF COLORADO SPRINGS;                                (D. Colo.)
  THE COUNTY OF EL PASO COUNTY
  COLORADO,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before PHILLIPS, MURPHY, and EID, Circuit Judges.**
                    _________________________________

       Shaquille Mackey filed a pro se civil complaint against various government

 entities. Based on several deficiencies in his complaint, including the cursory and

 unclear nature of his allegations, the magistrate judge ordered him to file an amended

 complaint and provided specific directions on how to cure the deficiencies. In

 response, Mackey filed an amended complaint that was substantially the same as his



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
        **
           After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument.
Appellate Case: 22-1087    Document: 010110728350        Date Filed: 08/23/2022      Page: 2



 original complaint. The magistrate judge subsequently recommended that the

 amended complaint be dismissed without prejudice for failure to comply with Rule 8

 of the Federal Rules of Civil Procedure. The magistrate judge’s report and

 recommendation specifically stated that any written objections must be filed within

 fourteen days and that the failure to file a timely objection might bar a party from

 receiving de novo consideration by the district court as well as appellate review.

 Mackey did not file an objection to the magistrate judge’s report and

 recommendation. After the time limit for objections had expired, the district court

 accepted and adopted the report and recommendation and dismissed the action

 without prejudice.

       “This court has adopted a firm waiver rule under which a party who fails to

 make a timely objection to the magistrate judge’s findings and recommendations

 waives appellate review of both factual and legal questions.” Morales-Fernandez v.

 I.N.S., 418 F.3d 1116, 1119 (10th Cir. 2005). “There are two exceptions when the

 firm waiver rule does not apply: when (1) a pro se litigant has not been informed of

 the time period for objecting and the consequences of failing to object, or when (2)

 the ‘interests of justice’ require review.” Duffield v. Jackson, 545 F.3d 1234, 1237

 (10th Cir. 2008) (quotations omitted).

       Neither of these exceptions applies here. The magistrate judge’s report and

 recommendation informed Mackey of the time period for objecting and the

 consequences of failing to object, and thus Mackey “cannot avail himself of the first

 exception to the waiver rule.” Id. As for the interests-of-justice exception, our

                                            2
Appellate Case: 22-1087    Document: 010110728350         Date Filed: 08/23/2022     Page: 3



 analysis of this exception has “considered factors such as a pro se litigant’s effort to

 comply, the force and plausibility of the explanation for his failure to comply, and

 the importance of the issues raised.” Id. (quotations omitted). Here, there is no

 indication that Mackey attempted to object to the magistrate judge’s report and

 recommendation, and his only explanation for his failure to object is that he “wasn’t

 mindful it was a time limit” and “took an emergency trip,” about which he provides

 no further details from which we could judge the force and plausibility of this

 explanation. Moreover, in considering “the importance of the issues raised,” we

 conduct an analysis akin to plain-error review, id., and nothing in the appellate record

 or in Mackey’s appellate filings persuades us that the district court plainly erred by

 dismissing the action without prejudice under Rule 8. Accordingly, we are not

 persuaded that the interests of justice warrant an exception to the firm-waiver rule in

 this case. See id.

       We hold that Mackey’s appellate arguments are barred by the firm-waiver rule,

 and we accordingly affirm the district court’s dismissal of the action. Mackey’s

 motion to proceed in forma pauperis is granted.


                                             Entered for the Court


                                             Michael R. Murphy
                                             Circuit Judge




                                             3